Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    					    DETAILED ACTION
Claims StatusClaim 1, 8 and 15 filed 04/27/2021 have been amended. Claims 1, 3-4, 8, 10-11, 15, 17-18, 22, 24 and 26-32 are pending and rejected.Claims 2, 5-7, 9, 12-14, 16, 19-21, 23 and 25 have been canceled.


Response to Arguments
 	Applicant asserts that cited portions of Hilaiel do not disclose a push notification service receiving the certificate in a message and determining if a certification is valid and has been revoked.  	However, the claim language does not disclose “a push notification service receiving the certificate in a message and determining if a certification is valid and has been revoked”, the claim language discloses “determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority, and transmitting a message to the push notification service that includes the certificate”. The Claim language does not disclose “determining if a certification is valid and has been revoked”. The Examiner is unsure about this new argument, further explanation is required in order to move prosecution forward.
 	Applicants asserts that Hilaiel fails to disclose or suggest “transmitting a message to the push notification service that includes the certificate”.  	However, the Examiner used the prior art of Hu et al. (U.S. Publication 2013/0246504) to disclose this feature.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 8, 10, 11, 15, 18, 24, 26 & 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of Hilaiel et al. (U.S. Publication 2009/0222925) & Jayaraman et al. (U.S. Publication 2011/0321139).

	As to claim 1, Hu discloses a method comprising: 	downloading, using a web browser executing on a computing device (Hu, see [0076] & fig. 6, a user accesses a network through a browser of a user terminal, wherein the browser visits a certain website according to a URL address of the website, downloads a webpage from the website through the HTTP protocol), a certificate indicating that a push notification provider is authorized to utilize a push notification service, where the push notification provider is authorized by an operator of the push notification service (Hu, see [0045]  & [0111], shows registration management module that is within the user terminal storing an authorization (certificate) record in the user terminal, wherein the registration management module includes an authorization interface which is used by the user to authorize and 
 	One of ordinary skill in the art would have been motivated because it would enable dissemination and execution of user-provided computer program components in security-restricted execution environments such as Web browsers (Hilaiel – Paragraph 0003). 	Hu in view of Hilaiel is silent to determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority,  	However, Jayaraman discloses determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority, (Jayaraman, see [0058-0059], the client application provides a trusted root certificate database and a trusted website certificate database, wherein the trusted web site certificate database stores a list of certificates of trusted websites. The client application performs a standard certificate validation to check a website certificate received from a website against a list of website certificates.); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of enabling web browser-based code to execute a restricted system operation on a client computer from the teachings of Hilaiel and the method of protecting information and resources in an online environment from the teachings of Jayaraman.
 	One of ordinary skill in the art would have been motivated because it would prevent malware programs from monitoring communication flow and conducting of unauthorized transactions unbeknown to the user by the malware programs, prevents tampering of trusted root certificate stores, and blocks 

 	As to claim 4, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 1. Hu further discloses downloading, by using the web browser, a webpage of the website (Hu, see [0073], the browser downloads a webpage from the website through the HTTP protocol); obtaining a network address or uniform resource locator (URL) from the webpage (Hu, see [0073], browser visits a website (e.g., www.3rd.com); and downloading the certificate from the push notification provider to the computing device based on the network address or URL (Hu, see [0085-0086], the user terminal only needs to register once on a same notification server to reduce interaction and communication with notification server with the terminal. The client using the terminal is prompt for the user to authorize the website (network address), so that the user can control a notification service).

 	As to claim 8, Hu discloses non-transitory computer-readable medium including one or more sequences of instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:  	downloading, using a web browser executing on a computing device (Hu, see [0076] & fig. 6, a user accesses a network through a browser of a user terminal, wherein the browser visits a certain website according to a URL address of the website, downloads a webpage from the website through the HTTP protocol), a certificate indicating that a push notification provider is authorized to utilize a push notification service, where the push notification provider is authorized by an operator of the push notification service (Hu, see [0045]  & [0111], shows registration management module that is within the user terminal storing an authorization (certificate) record in the user terminal, wherein the registration management module includes an authorization interface which is used by the user to authorize and manage a notification push website. See [0049], the registration management module that is within notification server sends the registration request message to the notification server according to the authorization operation. See [0047] & [0031], User indicates with the authorization state that the website has authorization (certificate) to push notifications to the user, wherein user (client) is provided by a 
	in accordance with the user authorizing push notifications from the push notification provider (Hu, see [0047] & [0087], the user authorizes the website to a push notification to the user): 	generating a device token for the computing device, the device token including information that identifies the computing device (Hu, see [0052], the registration module generates the receiver identifier corresponding to the terminal identifier. See fig. 2, the registration management module is within the client device);  	sending, using the web browser, the device token to the push notification provider to allow the push notification provider to send push notifications to the computing device through the push notification service (Hu, see [0089] and fig. 6 (S605), the client sends a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted to send a notification to the terminal. The Examiner interprets the terminal identifier as the device token); and  	receiving, using the web browser, a push notification from the push notification service (Hu, see [0092], after the notification server receives a notification push request, the corresponding terminal identifier can be searched for based on the receiver identifier, and then the user terminal is addressed, so as to push a notification to the user terminal). 
 	Hu is silent to in accordance with the certificate being valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider;  	However, Hilaiel discloses in accordance with the certificate being valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider (Hilaiel, see [0040], prompt is presented to the user to request permission to execute operations provided by the component); 

 	One of ordinary skill in the art would have been motivated because it would enable dissemination and execution of user-provided computer program components in security-restricted execution environments such as Web browsers (Hilaiel – Paragraph 0003). 	Hu in view Hilaiel is silent to determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority, 
 	However, Jayaraman discloses determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority, (Jayaraman, see [0058-0059], the client application provides a trusted root certificate database and a trusted website certificate database, wherein the trusted web site certificate database stores a list of certificates of trusted websites. The client application performs a standard certificate validation to check a website certificate received from a website against a list of website certificates.); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of enabling web browser-based code to execute a restricted system operation on a client computer from the teachings of Hilaiel and the method of protecting information and resources in an online environment from the teachings of Jayaraman.
 	One of ordinary skill in the art would have been motivated because it would prevent malware programs from monitoring communication flow and conducting of unauthorized transactions unbeknown to the user by the malware programs, prevents tampering of trusted root certificate stores, and blocks third party interception and manipulation of a default configured domain name system (Jayaraman – Paragraph 0019).

www.3rd.com); and downloading the certificate from the push notification provider to the computing device based on the network address or URL (Hu, see [0085-0086], the user terminal only needs to register once on a same notification server to reduce interaction and communication with notification server with the terminal. The client using the terminal is prompt for the user to authorize the website (network address), so that the user can control a notification service).

 	As to claim 15, Hu discloses a system comprising: one or more processors; and  	a computer-readable medium including one or more sequences of instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:  	downloading, using a web browser executing on a computing device (Hu, see [0076] & fig. 6, a user accesses a network through a browser of a user terminal, wherein the browser visits a certain website according to a URL address of the website, downloads a webpage from the website through the HTTP protocol), a certificate indicating that a push notification provider is authorized to utilize a push notification service, where the push notification provider is authorized by an operator of the push notification service (Hu, see [0045]  & [0111], shows registration management module that is within the user terminal storing an authorization (certificate) record in the user terminal, wherein the registration management module includes an authorization interface which is used by the user to authorize and manage a notification push website. See [0049], the registration management module that is within notification server sends the registration request message to the notification server according to the authorization operation. See [0047] & [0031], User indicates with the authorization state that the website has authorization (certificate) to push notifications to the user, wherein user (client) is provided by a notification service provider. If the authorization state is in authorization, then the website can perform the 
 	receiving, using the web browser, a push notification from the push notification service (Hu, see [0092], after the notification server receives a notification push request, the corresponding terminal identifier can be searched for based on the receiver identifier, and then the user terminal is addressed, so as to push a notification to the user terminal). 	Hu is silent to in accordance with the certificate being valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider;  	However, Hilaiel discloses in accordance with the certificate being valid and not revoked, prompting a user of the computing device to allow push notifications from the push notification provider (Hilaiel, see [0040], prompt is presented to the user to request permission to execute operations provided by the component); 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel in order to further modify the method of 
 	One of ordinary skill in the art would have been motivated because it would enable dissemination and execution of user-provided computer program components in security-restricted execution environments such as Web browsers (Hilaiel – Paragraph 0003). 	Hu in view of Hilaiel is silent to determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority,  	However, Jayaraman discloses determining, using the web browser, if the certificate is valid and has not been revoked by comparing the certificate to a root certificate issued by an approval authority, (Jayaraman, see [0058-0059], the client application provides a trusted root certificate database and a trusted website certificate database, wherein the trusted web site certificate database stores a list of certificates of trusted websites. The client application performs a standard certificate validation to check a website certificate received from a website against a list of website certificates.); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of enabling web browser-based code to execute a restricted system operation on a client computer from the teachings of Hilaiel and the method of protecting information and resources in an online environment from the teachings of Jayaraman.
 	One of ordinary skill in the art would have been motivated because it would prevent malware programs from monitoring communication flow and conducting of unauthorized transactions unbeknown to the user by the malware programs, prevents tampering of trusted root certificate stores, and blocks third party interception and manipulation of a default configured domain name system (Jayaraman – Paragraph 0019).

 	As to claim 18, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 15. Hu further discloses wherein the instructions cause the one or more processors to perform operations www.3rd.com); and downloading the certificate from the push notification provider to the computing device based on the network address or URL (Hu, see [0085-0086], the user terminal only needs to register once on a same notification server to reduce interaction and communication with notification server with the terminal. The client using the terminal is prompt for the user to authorize the website (network address), so that the user can control a notification service).
	As to claim 24, Hu in view Hilaiel and Jayaraman discloses everything disclosed in claim 1. Hu further discloses wherein determining that the certificate is valid comprises: sending, by the web browser, an inquiry to a server associated with the push notification service to determine a revocation status of the certificate (Hu, see [0044-0047] & fig. 4A, if the authorization state is refusal, then the website will not be able to send any push notification to the user terminal); and receiving, at the web browser and from the server, a response indicating the revocation status of the certificate (Hu, see [0046], there is an indication made as to the authorization state being denied).
 	As to claim 26, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 1. Hu further discloses sending, from the push notification provider to a server associated with the push notification service, a message that includes one or more of information corresponding to the push notification provider, the device token, or a notification to be displayed to the computing device (Hu, see [0034], sending permission message to website (a server) with notification server that contains a notification server identifier).

 	As to claim 29, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 1. Hu further discloses presenting, on a user interface of the computing device, a list that includes the push notification provider and additional push notification providers that are approved to send push notifications to the computing device (Hu, see [0044-0045], [0047] & [0086], client prompts the user by using an interface for user selection corresponding to a website); receiving a user input selecting the push 

 	As to claim 30, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 29. Hu further discloses sending, by the web browser to the push notification provider, a message with information that the approval for the push notification provider to send push notifications to the computing device has been revoked (Hu, see [0044-0045], [0047] & [0084], the authorization interface can include an interface element for the user to input the website to be authorized by the user, which prompts whether the user authorizes the website to send a notification to the user. User can authorize or refuse the website to push a notification to the user. Authorization state (e.g., authorization or refusal) information which corresponds to the website identifier and is stored in the user terminal. Authorization state can be performed different processing according to the authorization state information. The client sends a registration request to the notification server, where the registration request includes the website identifier and the terminal identifier, indicating that the website is permitted or denied to send a notification to the terminal).  

 	As to claim 31, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 8. Hu further discloses wherein determining that the certificate is valid comprises: sending, by the web browser, an inquiry to a server associated with the push notification service to determine a revocation status of the certificate (Hu, see fig. 7B, the notification server authenticates the website according to a received 

 	As to claim 32, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 15. Hu further discloses wherein determining that the certificate is valid comprises: sending, by the web browser, an inquiry to a server associated with the push notification service to determine a revocation status of the certificate (Hu, see fig. 7B, the notification server authenticates the website according to a received website identifier and login authentication key. It is understood that if the authentication is failed, then the status of the certificate is revoked); and receiving, at the web browser and from the server, a response indicating the revocation status of the certificate (Hu, see fig. [0013-0014], [0028] & 4A, the notification server 107 sends a permission message directly to the website and the website pushes a notification to the notification server, wherein the notification server pushes the notification to the user terminal. Also see fig. 4A, indication of authorization state, wherein websites are authorized or refused. It is understood that id website is refused, then the status of the certificate is revoked).

Claims 3, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of Hilaiel et al. (U.S. Publication 2009/0222925), Jayaraman et al. (U.S. Publication 2011/0321139) & Lynes et al. (U.S. Patent No. 9,232,339).

 	As to claim 3, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 1, but is silent to receiving, using the web browser, an application developed by the push notification provider; installing, by the computing device, the application on the computing device; after installation, prompting the user of the computing device to allow push notifications from the push notification provider, 
 	One of ordinary skill in the art would have been motivated because it would simplify push notification by isolating and identifying different OS vendors and their mobile applications so that the mobile device does not have to store information about each different OS and then create an interface depending on the OS being used, therefore a simplified and unified notification interface for the mobile applications would be provided (Lynes – Column 1 Lines 60-64).
 	As to claim 10, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 8, wherein the instructions cause the one or more processors to perform operations comprising: receiving, using the web browser, an application developed by the push notification provider; installing the application on the computing device; after installation, prompting the user of the computing device to allow push notifications from the push notification provider, wherein approval of the application by the operator of the push notification service and the installation of the application on the computing device provides authorization to the push notification provider to use the installed application to prompt the user of the computing device to allow push notifications from the push notification provider.  	However, Lynes discloses wherein the instructions cause the one or more processors to perform operations comprising: receiving, using the web browser, an application developed by the push notification provider (Lynes, col. 2, lines 61-67 to col. 3 lines 1-3, the system operates in a web based cloud used for accessing registration and notification information, in order to operate online allowing device data to be harvested from any number of devices and stored in a central data store. The device data can be integrated and processed to allow the identified users to receive push notifications); installing the application on the computing device (Lynes, see col. 3 lines 17-24, the registration request can be automatically sent when an application that uses push notifications is downloaded to the mobile device 
 	One of ordinary skill in the art would have been motivated because it would simplify push notification by isolating and identifying different OS vendors and their mobile applications so that the mobile device does not have to store information about each different OS and then create an interface depending on the OS being used, therefore a simplified and unified notification interface for the mobile applications would be provided (Lynes – Column 1 Lines 60-64).


 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of enabling web browser-based code to execute a restricted system operation on a client computer from the teachings of Hilaiel with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of providing a mobile push notification system that sends notifications to various types of mobile devices using a single cloud based interface from the teachings of Lynes.
 	One of ordinary skill in the art would have been motivated because it would simplify push notification by isolating and identifying different OS vendors and their mobile applications so that the mobile device does not have to store information about each different OS and then create an interface depending on the OS being used, therefore a simplified and unified notification interface for the mobile applications would be provided (Lynes – Column 1 Lines 60-64).

Claims 22 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of Hilaiel et al. (U.S. Publication 2009/0222925) & Fox et al. (U.S. Patent No. 6,421,781).

 	As to claim 22, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 1, but is silent to wherein the certificate is generated by the push notification service. 	However, Fox discloses wherein the certificate is generated by the push notification service (Fox, see col. 6, lines 1-25 & col. 9 lines 1-17, the push server provides push notification services to certificates, wherein the web server provides the site certificate to ensure is valid). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of 
 	One of ordinary skill in the art would have been motivated because it would provide safeguards to proxy servers coupled to the global Internet for traveler information security (Fox – Column 2 Lines 1-27).
 	As to claim 28, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 26, but is silent to wherein the information corresponding to the push notification provider includes one or more of the certificate, or one or more domains associated with the push notification provider.   	However, Fox discloses wherein the information corresponding to the push notification provider includes one or more of the certificate, or one or more domains associated with the push notification provider (Fox, see col. 8 lines 33-67 to col. 9 lines 1-6, Unwired Planet, Inc. (website operator) (http://www.unwiredplanet.com) provides its website certificate, when its requested by the web browser).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of enabling web browser-based code to execute a restricted system operation on a client computer from the teachings of Hilaiel with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of maintaining security in a push server from the teachings of Fox.
 	One of ordinary skill in the art would have been motivated because it would provide safeguards to proxy servers coupled to the global Internet for traveler information security (Fox – Column 2 Lines 1-27).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication 2013/0246504) in view of Hilaiel et al. (U.S. Publication 2009/0222925) & Adams et al. (U.S. Publication 2009/0113543).
As to claim 27, Hu in view of Hilaiel and Jayaraman discloses everything disclosed in claim 26. Hu further discloses transmitting, from the server to the computing device, one or more of the information corresponding to the push notification provider, or the notification to be displayed to the computing device (Hu, see [0033], the notification receiving module within the user terminal communicates with the notification server, and receives and displays notification information pushed by the notification server).   	Hu in view of Hilaiel and Jayaraman is silent to determining, by the server, a status of the certificate; in response to determining that the certificate is valid, identifying, by the server, the computing device based on the device token; 	However, Adams discloses determining, by the server, a status of the certificate (Adams, see [0043], server is responsible for determining the status of a given certificate); in response to determining that the certificate is valid, identifying, by the server, the computing device based on the device token (Adams, see [0043], to check the status of a certificate, a device communicates with a server in order to determine the status of the certificate);  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Hilaiel and Jayaraman in order to further modify the method of subscribing to a notification and an apparatus from the teachings of Hu with the method of enabling web browser-based code to execute a restricted system operation on a client computer from the teachings of Hilaiel with the method of protecting information and resources in an online environment from the teachings of Jayaraman and the method of authenticating a user to a user device using one or more-factor authentication with a certificate from the teachings of Adams. 	One of ordinary skill in the art would have been motivated because it would allow the user to be capable of conveniently and flexibly subscribe to a notification service of a website, wherein the website can acquire a capability of pushing a notification to a user terminal with small investment (Adams – 0010).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANIA M PENA-SANTANA/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457